Corrected Notice of allowability
The present application, filed on December 18, 2018, is being examined under the first inventor to file provisions of the AIA . A requirement for restriction was placed in the application on 07/02/2020. This notice of allowance is in response to submission dated 9/2/2020 followed by amendment after allowance dated 2/17/2021 and further corrected amendment dated 03/03/2021. The claim set of 03/03/2021 is further corrected by cancelling claim 3. Claim 4 was previously cancelled in claim set of 02/17/2021 and indicated to be cancelled in claim set of 03/03/2021.

Authorization for this examiner’s amendment was given in an interview with Jerald L. Meyer on 3/4/2021.
Therefore, claim set dated 03/03/2021 is entered and claim 3 from this set is cancelled. Final claim set is 1-2 and 5-10. This claim set is allowed.
(Claims 1 and 8 were amended and claim 3 was cancelled by Examiners Amendment in notice of allowance dated 11/20/2020) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716